Name: Council Regulation (EEC) No 1975/87 of 2 July 1987 fixing, for the 1987 harvest, the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, the reference qualities and the production areas and amending Regulation (EEC) No 1577/86
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 31 COUNCIL REGULATION (EEC) No 1975 / 87 of 2 July 1987 fixing , for the 1987 harvest , the norm and intervention prices and the premiums granted to purchasers of leaf tobacco , the reference qualities and the production areas and amending Regulation (EEC) No 1577 / 86 Whereas the premium granted to purchasers of Community tobacco is intended to enable them to pay producers of leaf tobacco a price which is at the level of the norm price , account being taken of the trend in world market prices , and the level of prices established by the interaction of supply and demand on the Community market ; Whereas the abovementioned prices and the amount of the premium must be fixed for each variety produced in recognized production areas and for a reference quality defined in such a way that as objective an assessment as possible can be made of the quality of the tobacco ; ¢Whereas , for the 1987 harvest , the recognized production areas for each variety of tobacco should be specified and the definitions of the reference qualities should be those laid down in Council Regulation (EEC) No 1577 / 86 of 23 May 1986 fixing , for the 1986 harvest , the norm and intervention prices and the premiums granted to purchasers of leaf tobacco , the derived intervention prices for baled tobacco , the reference qualities and the production areas ( 6 ); Whereas six production areas were omitted from the recognized areas listed in Annex III to Regulation (EEC ) No 1577 / 86 ; whereas , in order to enable tobacco producers in those areas to qualify for the measures provided for in that Regulation , the Annex in question should be amended ; Whereas Regulation (EEC) No 1 890 / 87 ( 7 ) provides that for the tobacco sector , from 1 April 1988 a new representative rate shall be applied to the currencies of certain Member States ; whereas that provision should lead , as from that date , to a reduction in terms of national currencies , of the premium fixed in units of account for a substantial part of the harvest in those Member States whose representative rate is revalued ; whereas , however , it seems more appropriate to the nature of this sector that the same conditions should apply to the entire harvest in a given year ; whereas this objective could be achieved if the previous rates of exchange for the Member States concerned were to be made applicable to premiums paid for the 1986 harvest , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation ( EEC ) No 727 / 70 of 21 April 1970 on the common organization of the market in raw tobacco (*), as last amended by Regulation (EEC ) No 1974 / 87 ( 2 ), and in particular Articles 2 ( 5 ), 4 ( 4 ) and 6(8 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Having regard to the opinion of the Monetary Committee , Whereas , when the prices for raw tobacco are fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the norm and intervention prices for leaf tobacco must be fixed in accordance with the criteria laid down in Article 2 ( 2 ) of Regulation (EEC ) No 727 / 70 in order , in particular , to encourage producers to convert to the cultivation of those varieties which are most competitive and most in demand ; Whereas it is again desirable to fix , in respect of the 1987 harvest , derived intervention prices both for the varieties which , before the common organization of the market came into force or , in the case of varieties grown in Greece , Spain and Portugal , prior to accession , qualified for a price guarantee at the baled tobacco stage and for the varieties which are grown mainly in Germany , in order to take account of the marketing practices in that country ; HAS ADOPTED THIS REGULATION: Article 1 For the 1987 harvest , the reference qualities and recognized production areas for each of the varieties of Community ­i 1 ) OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 2 ) See page 30 of this Official Journal . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 67 . ( 4 ) OJ No C 156 , 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 . ( ») OJ No L 139 , 24 . 5 . 1986 , p . 3 . ( 2 ) OJ No L 182 , 3 . 7 . 1987 , p.4 . No L 184 / 32 Official Journal of the European Communities 3 . 7 . 87  for the variety '3 . Virgin D', the recognized production areas for Germany shall be replaced by 'Schleswig-Holstein , Lower Saxony , Franconia , Rhine Valley and adjacent valleys';  for the variety '4 . ( a ) Paraguay and its hybrids', 'Belgium' shall be added in the 'Countries' column with , as recognized production area , 'Flanders';  for the variety ' 17 . Basma', the recognized production areas for Greece shall be replaced by 'Thrace , Macedonia , Sterea Hellas and Thessaly';  the wording of variety 18 shall be replaced by the following : ' 18 . a ) Katerini b ) Similar varieties Greece Macedonia Macedonia , Sterea Hellas , Epirus and Thessaly' produced leaf tobacco referred to in Article 2 (3 ) ( b ) and ( c ) of Regulation (EEC ) No 727 / 70 , shall be as set out respectively in Annexes I and III to this Regulation . Article 2 For the 1987 harvest , the reference qualities and recognized production areas referred to in Article 6 ( 3 ) ( b ) and ( c ) of Regulation (EEC ) No 727 / 70 , for each of the varieties of Community-produced baled tobacco in respect of which a derived intervention price is fixed , shall be as set out respectively in Annexes II and III to this Regulation . Article 3 1 . For the 1987 harvest , the norm and intervention prices and the amounts of the premium granted to purchasers of leaf tobacco , referred to in Articles 2 and 3 of Regulation (EEC ) No 727 / 70 , and the derived intervention prices for baled tobacco referred to in Article 6 of the said Regulation , shall be as set out in Annex IV to this Regulation . 2 . The prices and premiums shall apply provided that each of the varieties was grown in the corresponding production areas as set out in Annex III . Article 4 Annex III to Regulation (EEC ) No 1577 / 86 is hereby amended as follows :  for the variety '2 . Badischer Burley E and its hybrids', the recognized production areas for Italy shall be replaced by 'Piedmont , Lombardy , Veneto and Emilia-Romagna'; Article 5 The exchange rate to be applied in the Federal Republic of Germany for the purposes of the premiums for the 1986 harvest shall be the representative rate applicable to the currency in question prior to 1 April 1988 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Article 4 shall apply from 24 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 3 . 7 . 87 Official Journal of the European Communities No L 184 / 33 ANNEX 1 Leaf tobacco : varieties and their reference qualities for the 1987 harvest Serial No Variety Reference quality 1 Badischer Geudertheimer and its hybrids Class 1 Hauptgut ( top quality leaf) Class 1 : leaf ripe , sound , without blemish , dark brown to mottled brown , of uniform length Packaging : tobacco graded , tied in hands or in temporary bales with non-tobacco material Moisture : 26 % 2 Badischer Burley E and its hybrids Class 1 Hauptgut ( top quality leaf) Class 1 : leaf ripe , sound , without blemish , fleshy , reddish brown to light brown , of uniform length Packaging : tobacco graded , tied in hands or in temporary bales with non-tobacco material Moisture : 25% 3 Virgin D Class 1 Leaf Class 1 : leaf ripe , sound , without blemish , yellow to reddish yellow; variations in colour such as brownish to greenish yellow are allowed up to a third of the leaf's surface Packaging : tobacco graded , tied in hands or in temporary bales with non-tobacco material Moisture : 19% 4 ( a ) Paraguay and hybrids thereof (b ) Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq ), Semois , Appelterre Class 2 Middle leaf Class 2 : leaf sound , with minor defects as regards colour , texture , or ripeness but with satisfactory combustibility Packaging : tobacco graded and tied in hands or straight laid ( loose leaf) Moisture : 27% 5 Nijkerk Class 2 Tips Class 2 :  either leaf of second length (not exceeding 45 cm ) with very gummy texture , fleshy , still undamaged ; strong and elastic , without prominent veins , well ripened producing a lively brown to dark brown colour ,  or leaf of first length (exceeding 45 cm ) with a texture still gummy , fleshy and still undamaged ; strong , with relatively prominent veins , of all colours except bottle green Packaging : tobacco graded and tied in hands or straight laid ( loose leaf) Moisture : 27% No L 184 / 34 Official Journal of the European Communities 3 . 7 . 87 Serial No Variety Reference quality 6 ( a ) Misionero and hybrids thereof ( b ) Rio Grande and hybrids thereof 2nd quality leaf 2nd quality : Packaging: Moisture : leaf fully developed over 45 cm , not coarse grained , lively to fairly lively light somewhat yellowish colour , reasonably firm and undamaged ; reasonably good combustibility tobacco graded and tied in hands or straight laid (loose leaf) 27% 7 Bright Leaf in category A Category A : leaf sufficiently ripe , without curing defects , open texture , with stems (midribs ) and veins not too prominent , sound , of various shades of yellow in temporary bales of 30 to 40 kgPackaging : Moisture : 16% Burley I Leaf in category A8 Category A : leaf sufficiently ripe , without curing defects , of open possibly firm texture , stems (midribs ) and veins not too prominent , sound , of a more or less lively nut-brown colour in temporary bales of 30 to 40 kg or tied in hands of 25 to 30 leaves with non-tobacco material ( fascicoli ) Packaging : Moisture : 19% Maryland Leaf in category A9 Category A : leaf sufficiently ripe , with slight curing defects and only slightly mottled , of average texture with stems (midribs ) and veins not too prominent , sound , of a rather lively reddish brown colour in temporary bales of 30 to 40 kg or tied in hands of 25 to 30 leaves with non-tobacco material ( fascicoli ) Packaging : Moisture : 19% 10 Leaf in category B(a ) Kentucky and hybrids thereof ( b ) Moro di Cori ( c ) Salento Category B : leaf fully ripe , of firm texture , without curing and condition defects , brown in colour , with some damage , with good combustibility Packaging : in hands of 25 to 30 leaves tied with ( fascicoli ) a non-tobacco material 23%Moisture : 3 . 7 . 87 Official Journal of the European Communities No L 184 / 35 Serial No Variety Reference quality 11 ( a ) Forchheimer Havana II c Leaf in category B ( b ) Nostrano del Brenta Category B : ( c ) Resistente 142 ( d ) Gojano Packaging : leaf of firm or light texture , sound , without any curing defects , brown to greenish in colour , with some damage tobacco graded , tied in hands or in temporary bales with non-tobacco material 26%Moisture : ( a ) Beneventano Leaf in category B12 ( b ) Brasile Selvaggio and similar varieties Category B : leaf sufficiently ripe , firm texture or possibly coarse or thin , with minor defects as regards curing and fermentation and damage Packaging : in hands of 25 to 30 leaves tied with non-tobacco material ( fascicoli ) Moisture : 24% 13 Xanti-YakÃ Leaf in category B Category B : leaf reasonably sound and ripe , sessile , of oval or elliptical shape , stems (midribs ) not too prominent and well-spaced veins , with some curing defects , mainly of light texture , from yellow to brown in colour , with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 20 cm in temporary bales of 15 to 20 kg or 'stringed' in cases of 30 to 40 kg Packaging : Moisture : 17% 14 ( a ) Perustitza Leaf in category B ( b ) Samsun Category B : leaf reasonably sound and ripe , sessile ( Perustitza ) or with leaf stalks ( Samsun ), of elliptical-lanceolate shape with fine points ( Perustitza ) or elliptical and rounded (Samsun ), without prominent stems (midribs ) and with veins at a rather acute angle , with slight curing defects , generally of light texture , in colour from yellow to brown (Perustitza ), or reddish (Samsun ), with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 25 cm in temporary bales of 15 to 20 kg or 'stringed' in cases of 30 to 40 kg Packaging : Moisture : 17% No L 184 / 36 Official Journal of the European Communities 3 . 7 . 87 Reference quality Leaf in category B Category B : leaf reasonably sound and ripe , sessile , of oval or elliptical shape , with fairly prominent stems (midribs ) and fairly open veins , with some curing defects , mainly of light texture , from yellow to brown in colour , with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 35 cm in temporary bales of 15 to 20 kg or 'stringed' in cases of 30 to 40 kg Packaging : Moisture : 17% Leaf in category B Category B : lower middle leaf, sorted by length in the following proportions : first length ( 38 cm and over ): 60% second length ( from 32 to under 38 cm ): 35% third length ( from 25 to under 32 cm ): 5 % Leaf of convenient size , fully ripe and of uniform colour , sound , without damage , fine texture , tensile and elastic , stems and veins not prominent , well fermented and in good condition , good combustibility , of typical flavour and aroma , suitable for wrapping cigars , including about 25 % broken leaf in hands tied with a non-tobacco material ( fascicoli ) Serial No Variety 15 Erzegovina and similar varieties 16 ( a ) Round Tip (b ) Scafati ( c ) Sumatra I 17 Basmas Packaging : Moisture : 22% Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 15 cm long , colour golden-yellow , orange to yellow-red , with good elasticity , shiny , fairly bodied , porous structure and fine texture , with strong , typical aroma , good combustibility Leaf as described above constitutes 45 % of quality I / III Leaf ripe showing slight damage and / or curing defects , with slight disease blemishes , from all positions on the plant , up to 20 cm long , colour light yellow , yellow-green , reddish or light brown , with fairly porous structure and fine texture , medium elasticity moderately shiny 'and bodied , with strong , typical aroma , very good combustibility Leaf as described above constitutes 55 % of quality I / III Packaging : growers' bales of 15 to 25 kg , formed in the traditional way from two rows of pastals ( leaves straight laid ). In the districts ofAstakos and Chrysoupolis packing is in 'armathodema' Moisture : 17% 3 . 7 . 87 Official Journal of the European Communities No L 184 / 37 Serial No Variety Reference quality 18 Katerini and similar varieties Quality I / III leaves Quality I/III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 20 cm long , colour light yellow or orange to reddish , of porous structure , good elasticity , shiny , fairly bodied , fine texture and very good combustibility Leaf as above constitutes 45 % of quality I / III Leaf ripe with slight damage and / or curing defects , with slight disease blemishes , from all positions on the plant , up to 25 cm long , colour yellow , orange , yellow-green , reddish or light brown , of porous structure , moderately bodied , medium elasticity and shiny , fine texture and very good combustibility Leaf as described above constitutes 55 % of quality I / III Packaging : strings are usually bulked using the 'Baski' system before packing. Packing is in bales of 25 to 35 kg using traditional 'Kaloup' system Moisture : 16% 19 ( a ) Kaba-Koulak classic Quality I / III leaves (b ) Elassona Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except top leaves , up to 25 cm long for Macedonia Kaba-Koulak and to 20 cm long for Elassona , Karatzova and Kontoula , of moderate to deep yellow colour , good elasticity , shiny , of porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe , with some slight damage and / or curing defects , with slight disease blemishes , from all positions on the plant , up to 30 cm long for Macedonia Kaba-Koulak and 25 cm long for Elassona , Karatzova and Kontoula , colour yellow , yellow-green , reddish , of fairly porous structure and fairly fine texture , medium elasticity and moderately shiny , excellent combustibility Leaf as described above constitutes 53 % of quality I / III growers' bales of 15 to 30 kg , made up in the traditional form of two rows of 'armathodema' Packaging : Moisture : 17% 20 ( a ) Kaba-Koulak non-classic (b ) Myrodata Smyrnis , Trapezous , Phi I Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the top leaves , up to 30 cm long for Macedonia Kaba-Koulak and Trapezous , 20 cm long for Phi I and 15 cm long for Myrodata Smyrnis , of light yellow to reddish colour , good elasticity , shiny , fairly porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 35 cm long for Macedonia Kaba-Koulak and Trapezous , 25 cm long for Phi I and 20 cm long for Myrodata Smyrnis , of yellow, No L 184 / 38 Official Journal of the European Communities 3 . 7 . 87 Serial No Variety Reference quality 20 (cont'd) ( a ) Kaba-Koulak non-classic (b ) Myrodata Smyrna , Trapezous , Phi I yellow-green or light brown colour, of fairly porous structure , fairly fine texture , fairly elastic and shiny , very good combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : growers' bales of 25 to 35 kg, made up using the traditional 'armathodema' system or of 35 to 50 kg using the 'Kaloup' system Moisture : 17% 21 Myrodata Agrinion Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , without curing defects , from all positions on the plant except the first 'protomana', up to 25 cm long , of yellow to deep orange colour , of good elasticity , shiny , porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 30 cm long, of yellow, yellow-green or light reddish colour , fairly porous structure and fairly fine texture , fairly elastic and shiny , excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : growers' bales of 1 5 to 30 kg made up in the traditional way in two rows of 'armathodema' Moisture : 15% 22 Zichnomyrodata Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , without curing defects , from all positions on the plant except top leaves , up to 20 cm long , light yellow to light orange colour , good elasticity , shiny , porous structure , fine texture ; excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects, with slight disease blemishes , from all positions on the plant , up to 25 cm long , colour yellow , yellow-green or light reddish , fairly porous structure and fairly fine texture , fairly elastic and shiny, excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : growers' bales of 1 5 to 30 kg made up in the traditional way in two rows of 'armathodema' Moisture : 17% 23 Tsebelia Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , without curing defects , from all positions on the plant except the first 'protomana', up to 35 cm long , colour yellow-red , orange to reddish , of porous structure , good elasticity and shiny , fairly bodied , fine texture and very good combustibility Leaf as described above constitutes 45 % of quality I / III 3 . 7 . 87 Official Journal of the European Communities No L 184 /39 Serial No Variety Reference quality 23 (cont'd) Tsebelia Leaf ripe and reasonably undamaged , with minor curing defects , from all positions on the plant , up to 40 cm long, colour light yellow , yellow-green , reddish or light brown , fairly porous structure , fairly elastic and shiny , fairly bodied , fairly fine texture , very good combustibility ; includes leaves with slight disease blemishes and /or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : growers' bales of 30 to 40 kg , made up in two rows of 'armathodema' Moisture : 14% 24 Mavra Quality I / III leaves Quality 1 / III : leaf ripe , undamaged , sound , without curing defects , from all positions on the plant except the first 'protomana', up to 30 cm long , colour yellow-reddish or orange to reddish , with porous structure , fine texture , good elasticity and shiny , fairly bodied , good combustibility Leaf as described above constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged , showing minor curing defects , from all positions on the plant , up to 40 cm long , colour yellowish , yellow-green ( lemon), reddish or light brown , fairly porous structure and fairly fine texture , fairly elastic and shiny , fairly bodied , of good combustibility ; includes also leaves with slight disease blemishes and /or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : growers' bales of 30 to 50 kg made up in two rows of 'armathodema' Moisture : 14% 25 Burley EL Quality A leaves Quality A : leaf fully ripe , fully developed , undamaged, sound, without curing defects , from the middle stalk position , of uniform medium nut-brown to nut-red colour , porous structure , fine texture , excellent combustibility Packaging: growers' bales of 50 to 70 kg , made up in two rows of 'armathodema', no strings (leaves loose ) Moisture : 22 % 26 Virginia EL Quality A leaves Quality A : leaf fully ripe , fully developed , sound , undamaged , without curing defects , of uniform lemon yellow to medium orange colour, well bodied , fine texture and good combustibility , mainly from the middle stalk position Packaging : growers' bales of 30 to 40 kg , made up in two rows of 'armathodema', no strings ( leaves loose) Moisture : 19% No L 184 / 40 Official Journal of the European Communities 3 . 7 . 87 Serial No Variety Reference quality 27 Santa Fe Class 1 leaf Class 1 : leaf ripe , sound , without curing defects , with stems (midribs ) completely dried , brown in colour , with some damage Packaging : tobacco graded in uniform temporary bales Moisture : 18% 28 Fermented Burley Class 1 leaf Class 1 : leaf ripe , sound , without curing defects , with stems (midribs ) completely dried , with good combustibility , nut-brown to cinnamon in colour , with some damage Packaging : tobacco graded in uniform temporary bales Moisture : 18% 29 Havana E Class 1 leaf Class 1 : leaf ripe , sound , fine texture , with stems (midribs) and veins not very prominent , without curing defects , with stems (midribs ) completely dried brown , light brown or greenish in colour , with some damage Packaging : tobacco graded in uniform temporary bales Moisture : 18% 30 Round Scafati Class 1 leaf Class 1 : leaf of reasonable size , well ripened , of uniform colour , sound , undamaged , fine texture , strong and elastic, with fine stems (midribs ) and veins , in good condition , with good combustibility , with typical flavour and aroma , suitable for wrapping cigars; about 25 % broken leaf acceptable Packaging : in uniform temporary bales containing hands tied with non ­ tobacco material Moisture : 18% 31 Virginia E Class 1 leaf Class 1 : leaf sufficiently ripe , without curing defects , open texture , with stems (midribs ) and veins not very prominent , sound , lemon yellow or orange in colour Packaging : in uniform temporary bales of 33 to 45 kg not tied in hands and with the leaves separated according to their position on the stalk Moisture : 16% 32 Burley E Class 1 leaf Class 1 : leaf sufficiently ripe , without curing defects , open texture , with stems (midribs ) and veins not very prominent , sound , of various shades of cinnamon colour Packaging : in uniform temporary bales of 33 to 45 kg not tied in hands and with the leaves separated according to their position on the stalk Moisture : 18% 3 . 7 . 87 Official Journal of the European Communities No L 184 / 41 Serial No Variety Reference quality 33 Virginia P Class 1 leaf Class 1 : leaf ripe , open and elastic texture , oily , lemon yellow to orange in colour , shiny , length exceeding 40 cm , leaves from the first and last positions on the stalk not included Packaging : in temporary bales of 45 kg with the leaves arranged in order Moisture : 17% 34 Burley P Class 1 leaf Class 1 : leaf ripe , open and elastic texture , bright colour , length exceeding 40 cm , leaves from the first and last positions on the stalk not included Packaging : in temporary bales of 35 kg with the leaves arranged in order Moisture : 20% No L 184 /42 Official Journal of the European Communities 3 . 7 . 87 ANNEX 11 Baled tobacco : varieties and their reference qualities for the 1986 harvest Serial No Variety Reference quality 1 Badischer Geudertheimer and its hybrids Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe , sound , without blemish , dark brown to mottled brown , of uniform length , fermented normally Packaging : in bales , cases or cartons of approximately 75 to 200 kg or in barrels of approximately 225 to 450 kg Moisture : 16% 2 Badischer Burley E and its hybrids Class 1 Hauptgut ( top quality leaf) Class 1 : leaf ripe , sound , without blemish , fleshy light brown to reddish or dark brown , of uniform length , fermented normally Packaging : in bales or cases of approximately 75 to 175 kg or in barrels of approximately 225 to 450 kg Moisture : 15 % 3 Virgin D Class 1 leaf Class 1 : leaf, ripe , sound , without blemish , yellow to reddish or brownish yellow , fermented normally Packaging: in bales or cases of approximately 75 to 175 kg or in barrels of approximately 225 to 450 kg Moisture : 13% 7 Bright Leaf in category A Category A : leaf sufficiently ripe , without curing defects , open texture , with stems (midribs ) and veins not too prominent , sound , of various shades of yellow Packaging : in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13% 8 Burley I Leaf in category A Category A : leaf sufficiently ripe , without curing defects , of open possibly firm texture , stems (midribs ) and veins not too prominent, sound , of a more or less lively nut-brown colour Packaging : in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13% 3 . 7 . 87 Official Journal of the European Communities No L 184 /43 Serial No Variety Reference quality 9 Maryland Leaf in category A Category A : leaf sufficiently ripe , with slight curing defects and only slightly mottled , of average texture , stems (midribs) and veins not too prominent , sound , of a rather lively reddish brown colour Packaging : in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13 % 10 ( a ) Kentucky and hybrids thereof b ) Moro di Cori c) Salento Leaf in category B Category B : leaf fully ripe , of firm texture , without curing and condition defects , brown in colour , with some damage , of good combustibility Packaging : in barrels of approximately 280 to 450 kg , bales of approximately 170 to 200 kg or cartons of 150 to 200 kg Moisture : 16% 11 ( a ) Forcheimer Havana II c (b ) Nostrano del Brenta ( c ) Resistente 142 (d ) Gojano Leaf in category B Category B : leaf in firm or light texture , sound , without any curing defects , brown to greenish in colour , with some damage Packaging: in bales , cases or cartons of approximately 75 to 200 kg or in barrels of approximately 225 to 450 kg Moisture : 16 % 12 ( a ) Beneventano (b ) Brasile Selvaggio and similar varieties Leaf in Category B Category B : leaf sufficiently ripe , firm texture or possibly coarse or thin , with minor defects as regards curing and fermentation and damage Packaging : in bales of approximately 120 kg or barrels of approximately 330 kg Moisture : 16 % 13 Xanti-YakÃ Leaf in category B Category B : leaf reasonably sound and ripe , sessile , of oval or elliptical shape , stems (midribs ) not too prominent and well-spaced veins , with some curing defects , mainly of light texture , from yellow to brown in colour , with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 20 cm Packaging: in small bales of approximately 18 to 50 kg Moisture : 13 % No L 184 /44 Official Journal of the European Communities 3 . 7 . 87 Serial No Variety Reference quality 14 ( a ) Perustitza ( b ) Samsun Leaf in category B Category B : leaf reasonably sound and ripe , sessile (Perustitza ) or with leaf, stalks (Samsun ) of elliptical lanceolate shape with fine points (Perustitza ) or elliptical and rounded (Samsun ) without prominent stems (midribs ) and with veins at a rather acute angle , with slight curing defects , generally of light texture , in colour from yellow to brown (Perustitza ) or reddish (Samsun ), with marked damage but in good condition , taken from all positions on the stalk with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 25 cm Packaging : in small bales of approximately 18 to 50 kg Moisture : 13% 15 Erzegovina and similar varieties Leaf in category B Category B : leaf reasonably sound and ripe , sessile , of oval or elliptical shape , with fairly prominent stems (midribs ) and fairly open veins , with some curing defects , mainly of light texture , from yellow to brown in colour , with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 35 cm Packaging : in small bales of approximately 18 to 50 kg Moisture : 13% 16 ( a ) Round Tip (b ) Scafati ( c ) Sumatra I Leaf in category B Category B : lower middle leaf , sorted by length in the following proportions : first length ( 38 cm and over ): 60% second length ( from 32 to under 38 cm ): 35% third length ( from 25 to under 32 cm): 5 % leaf of convenient size , fully ripe and of uniform colour , sound , without damage , fine texture , tensile and elastic , stems and veins not prominent , well fermented and in good condition , good combustibility , of typical flavour and aroma , suitable for wrapping cigars , including about 25 % broken leaf Packaging : in bales of approximately 70 to 90 kg or cartons of approximately 180 to 210 kg Moisture : 16% 17 Basmas Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 15 cm long, colour golden-yellow , orange to yellow-red , with good elasticity and shiny , fairly bodied , porous structure and fine texture , with strong , typical aroma , good combustibility 3 . 7 . 87 Official Journal of the European Communities No L 184 / 45 Reference quality Leaf as described above (I / II ) constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects and slight disease blemishes , up to 20 cm long , colour light yellow, reddish or light brown , with fairly porous structure and fine texture , medium elasticity , moderately shiny and bodied , with strong , typical aroma , very good combustibility Leaf as described above ( III ) constitutes 55 % of quality I / III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13 % Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 20 cm long , colour light yellow or orange to reddish , of porous structure , good elasticity , shiny , fairly bodied , fine texture and very good combustibility Leaf as described above ( I / II ) constitutes 45 % of quality I / III Leaf ripe with slight damage and curing defects , with slight disease blemishes , from all positions on the plant , up to 25 cm long, colour yellow , orange , yellow-green , reddish or light brown , of porous structure , medium elasticity and shiny , fairly bodied , fine texture and very good combustibility Leaf as described above constitutes 55 % of quality I / III Packaging : bales ('Tongas') of approximately 30 kg Serial No Variety 17 (cont'd) Basmas 18 Katerini and similar varieties 19 ( a ) Kaba-Koulak classic ( b ) Elassona Moisture : 13% Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except top leaves , up to 25 cm long for Macedonia Kaba-Koulak and to 20 cm long for Elassona , Karatzova and Kontoula , of moderate to deep yellow colour , good elasticity , shiny , of porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe with some slight damage and /or curing defects , with slight disease blemishes , from all positions on the plant , up to 30 cm long for Macedonia Kaba-Koulak and 25 cm long for Elassona , Karatzova and Kontoula , of yellow to reddish colour , of fairly porous structure and fairly fine texture , medium elasticity , shiny , excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13 % No L 184 /46 Official Journal of the European Communities " 3 . 7 . 87 Serial No Variety Reference quality 20 ( a ) Kaba-Koulak non-classic (b ) Myrodata Smyrna , Trapezous , Phi 1 Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except top leaves , up to 30 cm long for Macedonia Kaba-Koulak and Trapezous , 20 cm long for Phi 1 and 15 cm long for Myrodata Smyrnis , of light yellow to reddish colour , good elasticity , shiny , fairly porous structure , fine texture and excellent combustibility Leaf as described above ( I / II ) constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged, with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 35 cm long for Macedonia Kaba-Koulak and Trapezous , 25 cm long for Phi 1 , and 20 cm long for Myrodata Smyrnis , of yellow to light brown colour , fairly porous structure , fairly fine texture , fairly elastic and shiny , very good combustibility Leaf as described above ( III ) constitutes 53 % of quality I / III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13% 21 Myrodata Agrinion Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 25 cm long , of yellow to deep orange colour , of good elasticity , shiny , porous structure , fine texture and excellent combustibility Leaf as described above ( I / II ) constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 30 cm long, of yellow to light reddish colour , fairly porous structure and fairly fine texture , fairly elastic and shiny , excellent combustibility Leaf as described above ( III ) constitutes 53 % of quality I / III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 14% 22 Zichnomyrodata Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except top leaves , up to 20 cm long , from light yellow to light orange in colour , good elasticity , shiny , porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 25 cm long , of yellow to light reddish colour , fairly porous structure and fairly fine texture , fairly elastic and shiny , excellent combustibility Leaf as described above ( III ) constitutes 53 % of quality I / III Packaging: bales ('Tongas') of approximately 30 kg Moisture : 13% 3 . 7 . 87 Official Journal of the European Communities No L 184 /47 Serial No Variety Reference quality 23 Tsebelia Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 30 cm long , colour yellow-red , orange to reddish , of porous structure , elastic and shiny , fairly bodied , fine texture and very good combustibility Leaf as described above ( I / II ) constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged , with minor curing defects , from all positions on the plant , up to 40 cm long , colour from light yellow to reddish or light brown, fairly porous structure , fairly elastic and shiny , fairly bodied , fairly fine texture , very good combustibility ; includes also leaves with slight disease blemishes and / or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13 % 24 Mavra Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 30 cm long , colour yellow-reddish or orange to reddish , with porous structure, fine texture , elastic and shiny , fairly bodied , good combustibility Leaf as described above constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged , with min or curing defects , from all positions on the plant , up to 40 cm long , colour from yellowish to reddish or light brown , fairly porous structure and fairly fine texture , fairly elastic and shiny , fairly bodied , of good combustibility ; includes also leaves with slight disease blemishes and / or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13 % 25 Burley GR Quality A leaves Quality A : leaf fully ripe , fully developed , undamaged , sound , well cured , from the middle stalk position , of uniform medium nut-brown , to nut-red colour , porous structure , fine texture , excellent combustibility Packaging : bales of approximately 100 kg , cases of approximately 200 kg or barrels of 240 to 280 kg Moisture : 13 % 26 Virginia GR Quality A leaves Quality A : leaf fully ripe , fully developed , from the middle stalk position , sound , undamaged , well cured , of a uniform lemon yellow to medium orange colour , fine texture and good combustibility Packaging : bales of approximately 100 kg Moisture : 13 % No L 184 / 48 Official Journal of the European Communities 3 . 7 . 87 Serial No Variety Reference quality 27 Santa Fe Class 1 leaf Class 1 : Leaf ripe , sound , well fermented , brown or dark brown in colour , with some damage Packaging : in bales of 80 to 100 kg or in cartons of 150 to 210 kg Moisture : 14% 28 Fermented Burley Class 1 leaf Class 1 : Leaf ripe , sound , well fermented , brown in colour , with some damage Packaging : in bales of 80 to 100 kg or in cartons of 150 to 210 kg Moisture : 14% 29 Havana E Class 1 leaf Class 1 : Leaf ripe , sound , fine texture , with stems (midribs ) and veins not very prominent , well fermented , brown or light brown to greenish in colour , with some damage Packaging : in bales of 80 to 100 kg or in cartons of 150 to 210 kg Moisture : 14% 30 Round Scafati Class 1 leaf Class 1 : Leaf of reasonable size , well ripened , of uniform colour , sound , without significant damage , fine texture , strong and elastic , with fine stems (midribs ) and veins , in good condition , with good combustibility , with typical flavour and aroma , well fermented, suitable for wrapping cigars ; about 25 % broken leaf accept ­ able Packaging : in bales of 70 to 100 kg or in cartons of 180 to 210 kg Moisture : 14% 31 Virginia E Class 1 leaf Class 1 : Leaf sufficiently ripe , open texture , with stems (midribs ) and veins not very prominent , sound , of various shades of yellow from lemon to orange Packaging : in cartons of 170 to 210 kg Moisture : 14% 32 Burley E Class 1 leaf Class 1 : Leaf sufficiently ripe , open texture , with stems (midribs ) and veins not very prominent , sound , of various shades of cinnamon colour Packaging : in cartons of 150 to 210 kg Moisture : 14% 3 . 7 . 87 Official Journal of the European Communities No L 184 /49 Serial No Variety Reference quality 33 Virginia P Class 1 leaf Class 1 : Packaging : Moisture: Leaf ripe , well cured , open and elastic texture , oily , lemon yellow to orange in colour , shiny , length exceeding 40 cm , leaves from the first and last positions on the stalk not included in cartons of 200 kg , not tied in hands 12,5% 34 Burley P Class 1 leaf Class 1 : Packaging : Moisture : Leaf ripe , well cured , open and elastic texture , bright colour , length exceeding 40 cm , leaves from the first and last positions on the stalk not included in cartons of 180 kg , not tied in hands 13% No L 184 / 50 Official Journal of the European Communities 3 . 7 . 87 ANNEX III Recognized growing areas for each Community-produced tobacco variety Variety Countries Production Areas 1 . Badischer Geudertheimer and its hybrids Germany France Italy Rhine valley and adjacent valleys and Mittelfranken Nord-Pas-de-Calais , Picardy , Champagne-Ardennes , Alsace-Lorraine , Val-de-Loire and Poitou-Bretagne Veneto , Tuscany , Molise , Campania and Lazio 2 . Badischer Burley E and its hybrids Germany France Italy Rhine valley and Mittelfranken Aquitaine , Midi-Pyrenees , Auvergne-Limousin , Alsace-Lorraine , RhÃ ´ne- Alpes , Franche-Comte , Val-de-Loire , Centre , Poitou-Bretagne and Burgundy and Charente Piedmont , Lombardy , Veneto and Emilia-Romagna 3 . Virgin D Germany France Schleswig-Holstein , Lower Saxony , Franconia , Rhine valley and adjacent valleys Aquitaine , Midi-Pyrenees , Auvergne-Limousin , Champagne-Ardennes , Alsace-Lorraine , Rhone-Alpes , Franche-Comte , Provence , Val-de-Loire , Centre , Poitou-Bretagne , Languedoc-Roussillon , Normandy , Burgundy , Charente , Nord-Pas-de-Calais and Picardy 4 . ( a ) Paraguay and its hybrids France Aquitaine , Midi-Pyr6n6es , Languedoc-Roussillon , Auvergne-Limousin , Poitou-Bretagne , Charente , Val-de-Loire , Centre , Rh6ne-Alpes , Provence , Franche-Comte , Alsace-Lorraine , Champagne-Ardennes , Picardy , Nord-Pas-de-Calais , Normandy and Burgundy Belgium Flanders Italy Molise and Campania (b ) Dragon vert and its hybrids , Philippin , Petit Grammont (Flobecq), Semois , Appel ­ terre France Belgium Nord-Pas-de-Calais , Picardy , Champagne-Ardennes and Val-de-Loire Flanders , Hainaut , Namur and Luxembourg 5 . Nijkerk France Departments of Lot and Aveyron 6 . Misionero France Reunion 7 . Bright Italy Friuli , Veneto , Lombardy , Piedmont , Tuscany , Marches , Umbria , Lazio , Abruzzi , Molise , Campania , Basilicata , Apulia and Calabria 8 . Burley I Italy Veneto , Lombardy , Piedmont , Umbria , Emilia-Romagna , Lazio , Abruzzi , Molise , Campania , Basilicata , Apulia and Sicily 9 . Maryland Italy Friuli , Lombardy , Tuscany , Marche , Umbria , Lazio , Molise and Campania 10 . Kentucky Italy Veneto , Tuscany , Umbria , Lazio and Campania 11 . F. Havana Italy Friuli , Trentino , Veneto , Tuscany , Lazio and Molise and Campania 12 . Beneventano Brasile selvaggio Italy Campania Sicily 13 . Xanti-YakÃ Italy Abruzzi , Campania , Basilicata and Apulia 14 . ( a ) Perustitza (b ) Samsun Italy Lazio , Abruzzi , Molise , Campania , Apulia and Sicily 15 . Erzegovina Italy Lazio , Abruzzi and Apulia 3 . 7 . 87 Official Journal of the European Communities No L 184/ 51 Variety Countries Production Areas 16 . Round Tip Greece Italy Central Macedonia Campania 17 . Basma Greece Thrace , Macedonia , Sterea Hellas and Thessaly 18 . ( a ) Katerini ( b ) Similar varieties Greece Macedonia Macedonia , Sterea Hellas , Epirus and Thessaly 19 . ( a ) Kaba Koulak classic ( b ) Elassona Greece Greece Macedonia Thessaly 20 . Kaba Koulak non-classic Greece Macedonia , Thessaly , Sterea Hellas , Thrace , Epirus , Peloponnese and Islands 21 . Myrodata Agrinion Greece Sterea Hellas 22 . Zichnomyrodata Greece Thessaly 23 . Tsebelia Greece Epirus and Sterea Hellas 24 . Mavra Greece Thessaly , Peloponnese and Sterea Hellas 25 . Burley GR Greece Macedonia and Thessaly 26 . Virginia GR Greece Sterea Hellas , Thessaly , Macedonia , Thrace and Peloponnese 27 . Santa FÃ © Spain Andalusia 28 . Burley Ferm . Spain Extremadura , Andalusia , Castille-L6on , Castille-Manche , Valencienne community , Navarre , Rioja , Catalogne and Madrid 29 . Havana E Spain Castille-LÃ ©on , Navarre , Galicia , Asturias and Cantabria 30 . Round Scafati Spain Galicia , Asturias , Navarre , Castille-LÃ ©on and Cantabria 31 . Virginia E Spain Extremadura , Andalusia , Castille-L6on and Castille-Manche 32 . Burley E Spain Extremadura , Andalusia , Castille-Leon and Castille-Manche 33 . Virginia P Portugal Beira Interior , Ribatejo Oeste , Alentejo and autonomous region of the Azores 34 . Burley P Portugal Beiras , Ribatejo Oeste , Entre Douro e Minho , Tras-os-Montes and autonomous region of the Azores No L 184 / 52 Official Journal of the European Communities 3 . 7 . 87 ANNEX IV Norm prices , intervention prices and premiums for leaf tobacco from the 1987 harvest Derived intervention prices for baled tobacco from the 1987 harvest (ECU/kg) Serial No Variety Norm Price Intervention Price Premium Derived Intervention Price 1 Badischer Geudertheimer and its hybrids 3,643 3,097 2,534 4,644 2 Badischer Burley E and its hybrids 4,512 3,835 2,932 5,426 3 Virgin D 4,626 3,932 2,870 5,179 4 ( a ) Paraguay and its hybrids -N ( b ) Dragon vert and its hybrids , Philippin , V Petit Grammont ( Flobecq), Semois , Appelterre J 3,400 2,890 2,352 - 5 Nijkerk 3,357 2,853 2,132 - 6 ( a ) Misionero and its hybrids "] ( b ) Rio Grande and its hybrids J 3,128 2,659 2,159 - 7 Bright 4,070 3,459 2,413 4,764 8 Burley I 2,848 2,421 1,637 3,565 9 Maryland 3,313 2,816 1,856 4,014 10 ( a ) Kentucky and its hybrids ^(b ) Moro di Cori I ( c ) Salento J 2,796 2,376 1,765 3,347 11 ( a ) Forchheimer Havana lie (b ) Nostrano del Brenta ( c ) Resistente 142 f (d ) Gojano J 2,942 2,501 2,075 3,858 12 ( a ) Beneventano ^ ( b ) Brasile Selvaggio and similar varieties J 1,589 1,350 1,171 2,134 13 Xanti-YakÃ 3,465 2,945 2,552 4,725 14 ( a ) Perustiza "1 ( b ) Samsun J 3,280 2,788 2,429 2,364 4,116 4,140 15 Erzegovina and similar varieties 2,947 2,505 2,188 3,712 16 ( a ) Round Tip -\ ( b ) Scafati I ( c ) Sumatra I J 15,596 13,257 9,420 20,478 17 Basmas 6,090 5,177 3,012 6,914 18 Katerini and similar varieties 5,073 4,312 2,680 6,196 19 ( a ) Kaba Koulak classic "i ( b ) Elassona J 4,279 3,637 2,211 5,170 20 ( a ) Kaba Koulak non-classic (b ) Myrodata Smyrnis , Trapezous and Phi 1 J 3,223 2,740 1,514 4,163 21 Myrodata Agrinion 4,253 3,615 2,233 5,080 22 Zichnomyrodata 4,419 3,756 2,355 5,303 23 Tsebelia 3,473 2,952 2,819 4,401 3 . 7 . 87 Official Journal of the European Communities No L 184 /53 Serial No Variety Norm Price Intervention Price Premium Derived Intervention Price 24 Mavra 3,391 2,882 2,304 4,323 25 Burley EL 2,251 1,688 ( ») 1,207 0 ) 2,748 ( i ) 26 Virginia EL 3,806 3,235 3,083 4,465 27 Santa F6 1,383 1,176 0,301 2,034 28 Burley Ferm . 1 2,240 1,904 0,922 2,923 29 Havana E 2,878 2,447 1,952 3,634 30 Round Scafati 8,669 7,369 5,911 12,615 31 Virginia E 1 4,531 3,851 2,308 5,305 32 Burley E 2,965 2,520 1,384 3,789 33 Virginia P 4,263 3,624 2,308 4,953 34 Burley P 3,072 2,611 1,384 3,896 (&gt;) Account being taken of the application of Article 13 of Regulation (EEC ) No 727 / 70 .